PER CURIAM.
ORDER
Upon consideration of federal appellees’ petition for rehearing filed February 7, 2003, it is
ORDERED that the petition be granted. It is
FURTHER ORDERED that the opinion in Pharmaceutical Research and Manufacturers of America v. Thompson, 313 F.3d 600 (D.C.Cir.2002), be amended as follows:
Delete the last sentence of the second paragraph, “We therefore reverse the judgment of the District Court and .enter judgment for PhRMA.”
Insert in lieu thereof:
The judgment is reversed and the case is remanded for entry of an appropriate judgment by the District Court.
Delete the last clause of the last paragraph of the opinion. The last paragraph of the opinion now reads:
For the aforementioned reasons, the judgment of the District Court is hereby reversed and the case remanded for entry of an appropriate judgment.